Citation Nr: 1404540	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  11-04 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected conversion reaction.  

2.  Entitlement to service connection for a cardiovascular disability, to include as secondary to hypertension. 

3.  Entitlement to service connection for a kidney disability, to include as secondary to secondary to hypertension.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from November 1949 to December 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In an April 2013 decision, the Board determined that new and material evidence had been received to reopen previously denied claims for service connection for hypertension and kidney and cardiovascular disabilities.  The Board remanded the claims for service connection for the above-cited disabilities on the merits to the RO for additional development.  

In October 2013, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a) (2013).  The requested opinion has been provided and has been associated with the Veteran's VA claims folder.  In December 2013, the Board sent the Veteran a copy of the opinion and informed her that she had sixty (60) days from the date of the letter to review the opinion and to provide any additional evidence or argument in support of the above-cited claims.  Later that month, the Veteran indicated that she did not have any further argument or evidence to submit, and requested that the Board proceed with adjudication of her appeal.  

The issues of service connection for cardiovascular disease and a kidney disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

It is as likely as not that the Veteran's diagnosed hypertension had its onset during her active military service or within a year of her service discharge. 

CONCLUSION OF LAW

Hypertension was incurred in active service or may be presumed to be related to active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for service connection for hypertension, that claim has been granted, as discussed below.  Any error related to VA's duty to notify and/or assist on that claim is moot.  38 U.S.C. §§ 5103 , 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In view of the inadequate opinions addressing the question of whether the Veteran's diagnosed hypertension had its onset in service, the Board requested an opinion from a VHA expert.  The Board received the VHA opinion in December 2013.  The VA physician reported that The Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure (JNC-7), classified blood pressure based on the "'average of two or more properly measured seated BP readings on each of two or more office visits.'"  The VA physician further indicated that pre-hypertension was defined as systolic blood pressure of 120 to 139 or diastolic blood pressure of 80 to 89.  Stage 1 hypertension was classified as a systolic blood pressure of 140 to 159 or diastolic blood pressure of 90-99.  

After a review of the JNC-7 guidelines, as well as the blood pressure readings obtained on the August 1969 retirement examination report (i.e., 144/80) and thrice-repeated post-service blood pressure readings of 142/80 in November 1970 (November 1970 VA examination report), the VHA examiner concluded that the Veteran met the criteria of Stage 1 hypertension based on the JNC-7 Guidelines during the time period towards the end of military service and the year subsequent thereto.  Thus, the Veteran's hypertension was found to have had its onset at, the earliest, during the end of her period of active military service.  The opinion provided by the VHA expert was expressed with certainty.  

Therefore, the Board finds that service connection for hypertension is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102. 3.303(a) & (d), 3.307, 3.309.  


ORDER

Service connection for hypertension is granted. 


REMAND

In light of the award of service connection for hypertension, the Board finds that additional opinions on the issues of service connection for cardiovascular and disability are warranted.  Specifically, in his December 2013 opinion, the VHA examiner that "[t]here is insufficient information pertaining to the patient's blood pressure to conclude whether it has caused or aggravated the patient's cardiovascular disabilities which developed decades after leaving military service." The VHA physician further expounded that available data showed that during active service, her blood pressure was well-controlled even without hypertensive medications (except for the two separate readings that, in his opinion, met the threshold for the classification of Stage 1 hypertension).  Further, while the Veteran was noted have other known cardiovascular risk factors, such as long-term cigarette smoking, age, and hyperlipidemia that could have caused or aggravated the cardiovascular disability(ies), the examiner seems to have overlooked the more recent treatment records that describe the Veteran's hypertension as increasing in severity.  While it is certainly probative that the Veteran's hypertension was well-controlled during service and for several years thereafter, that finding does not adequately address whether the Veteran's current hypertension, which is arguably more severe now, has caused or aggravated her cardiovascular disability.

As for the Veteran's kidney disability, the competent opinions of record (both favorable and unfavorable to the appeal) do not adequately address the pertinent medical questions on appeal.  The December 2008 statement from W.G., MD, merely states that the Veteran's stage III kidney disease was most likely secondary to her hypertension.  Similarly, in providing the opinion that it is less likely as not that her mild renal insufficiency was a consequence of her service-connected conditions, the June 2013 VA examiner only noted that the Veteran's military records did not show any renal condition or soon thereafter, and he Veteran's mild renal insufficiency was not an issue until the calendar year 2006.  Aside from a recitation of the onset of the Veteran's kidney disability and hypertension, the VA examiner did not provide any further opinion as to the etiological relationship, if any, between the two disabilities, aside from stating that they were not related.  In short, neither opinion carries much, if any, any probative value due to the lack of a rationale to support their findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Thus, based on the foregoing, the Board finds that examinations are needed to better address the medical questions before VA.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)  (2013). Expedited handling is requested.)

1.  The Veteran should be scheduled for an examination to determine the etiology of her cardiovascular disability.  The claims folder must be made available to the examiner in conjunction with the examination.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  

The examiner should review the Veteran's claims file and render opinions as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a cardiovascular disability that 

a) is caused by her service-connected hypertension or any other service connected disability, to include a kidney disorder if such is found to be related to service. 

b) is aggravated by his service-connected hypertension or any other service connected disability, to include a kidney disorder if such is found to be related to service.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

2. The Veteran should be scheduled for an examination to determine the etiology of her kidney disability.  The claims folder must be made available to the examiner in conjunction with the examination.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  

The examiner should review the Veteran's claims file and render opinions as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a kidney disability that 

a) is caused by her service-connected hypertension or any other service connected disability, to include a cardiovascular disorder if such is found to be related to service. 

b) is aggravated by his service-connected hypertension or any other service connected disability, to include a cardiovascular disorder if such is found to be related to service.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B , 7112 (West 2002 & Supp. 2013).


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


